Judgment, Supreme Court, New York County (James Yates, J.), rendered April 2, 1998, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him to a term of IV2 to 4x/2 years, unanimously affirmed.
The court properly denied defendant’s motion to set aside the verdict, made on the ground of newly discovered evidence (CPL 330.30 [3]). The record establishes that this evidence, concerning defendant’s own background, was not newly discovered in that it was known to defendant himself before the commencement of trial (see, People v Taylor, 246 AD2d 410, 411-412, lv denied 91 NY2d 978). We have considered and rejected defendant’s remaining claims. Concur — Nardelli, J.P., Mazzarelli, Buckley, Ellerin and Lerner, JJ.